DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Berkowitz on 2/8/2022.
The application has been amended as follows:
In claim 1, amend as:
An oxide sintered body, comprising a bixbyite phase represented by In2O3, and a garnet phase represented by Y3In2Ga3O12,
wherein the oxide sintered body has a bulk resistance of 1.5 to 9.8 mΩ·cm, 
wherein metal atomic ratios of In, Ga and Y are in the following ranges:
0.775 or more and 0.941 or less in In / (In + Y + Ga);
0.022 or more and 0.113 or less in Ga / (In + Y + Ga); and
0.037 or more and 0.143 or less in Y / (In + Y + Ga).

In claim 8, amend as:
The oxide sintered body according to claim 1, wherein the oxide sintered body has a relative density of 96.1% to 99.4% 

In claim 10, amend as:
A sputtering target, comprising an 
wherein the oxide sintered body comprises a bixbyite phase represented by In2O3 and a garnet phase represented by Y3In2Ga3O12, 
wherein the oxide sintered body has a bulk resistance of 1.5 to 9.8 mΩ·cm, 
wherein metal atomic ratios of In, Ga and Y are in the following ranges:
0.775 or more and 0.941 or less in In / (In + Y + Ga);
0.022 or more and 0.113 or less in Ga / (In + Y + Ga); and
0.037 or more and 0.143 or less in Y / (In + Y + Ga).

In claim 11, amend as:
A method for manufacturing an oxide semiconductor thin film, comprising using a sputtering target comprising an oxide sintered body, 
2O3 and a garnet phase represented by Y3In2Ga3O12, 
wherein the oxide sintered body has a bulk resistance of 1.5 to 9.8 mΩ·cm, 
wherein metal atomic ratios are s:
0.775 or more and 0.941 or less in In / (In + Y + Ga);
0.022 or more and 0.113 or less in Ga / (In + Y + Ga); and
0.037 or more and 0.143 or less in Y / (In + Y + Ga)


In claim 15, amend as:
The oxide sintered body according to claim 1, wherein the metal the metal 

In claim 16, amend as:
A method for manufacturing an oxide semiconductor thin film, comprising using a sputtering target comprising an oxide sintered body, 
wherein the oxide sintered body comprises a bixbyite phase represented by In2O3 and a garnet phase represented by Y3In2Ga3O12, and wherein the oxide sintered body comprises:
a 
a 
a 
a 


Claims 2, 9, and 13-14 are canceled.

Election/Restrictions
Claim 11 is allowable. Claims 1, 3-8, 10, 12, and 15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 11. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I-IV, as set forth in the Office action mailed on 2/10/2021, is hereby withdrawn and claims 1, 3-8, 12, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 10-11, and 16 are not shown in the prior art of a sputter target comprising an oxide sintered body and a method for using this sputter target comprising the oxide sintered body, the 2O3 and a garnet phase of Y3In2Ga3O12, and especially with regards to:
the oxide sintered body comprising the bixbyite phase of In2O3 and the garnet phase of Y3In2Ga3O12 having:
a bulk resistance of 1.5-9.8 mΩ·cm, and 
either one of metal atomic ratios of In, Ga, and Y or weight ratios of % by weight of oxide of each constituent element, wherein:
the metal atomic ratios are in the ranges of
0.775 or more and 0.941 or less in In / (In + Y + Ga);
0.022 or more and 0.113 or less in Ga / (In + Y + Ga); and
0.037 or more and 0.143 or less in Y / (In + Y + Ga); or
the weight ratios are in the ranges of
weight ratio of indium oxide is at or between 81.5% and 95%;
weight ratio of gallium oxide is at or between 1.5% and 8%;
weight ratio of yttrium oxide is at or between 3% and 12%; and
weight ratio of tin oxide is at or between 0% and 0.5%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794